UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4216



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HAYWOOD CARMICHAEL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-97-
329-L)


Submitted:   January 27, 2000              Decided:   March 1, 2000


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW & GILDEN, P.A., Bal-
timore, Maryland, for Appellant. Lynne A. Battaglia, United States
Attorney, James G. Warwick, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Haywood Carmichael appeals his convictions for conspiracy to

distribute and possess with intent to distribute cocaine base and

marijuana, two counts of firearms murder during or in relation to

a drug trafficking crime, and use and possession of a firearm in

relation to a drug trafficking crime.   On appeal he alleges that

the district court erred by excluding polygraph evidence, denying

his motion for a mistrial, and instructing the jury that he was not

eligible for the death penalty.

     Finding no reversible error, we affirm.   See United States v.

Rhue, 191 F.3d 376, 388 (4th Cir. 1999) (holding that polygraph

evidence is inadmissable); United States v. West, 877 F.2d 281,

287-88 (4th Cir. 1989) (holding that denial of a motion for mis-

trial only overturned if district court clearly abused its discre-

tion); United States v. Meredith, 824 F.2d 1418, 1429 (4th Cir.

1987) (holding that where the court issued a curative instruction

and where prosecutor’s remarks of defendant’s possible sentence

were invited by defense counsel, conviction affirmed on appeal).

Accordingly, we dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                  2